Title: To Thomas Jefferson from Thomas Bruff, 14 September 1808
From: Bruff, Thomas
To: Jefferson, Thomas


                  
                     Sir. 
                     Washington City Septr. 14th 1808.
                  
                  It is with reluctance I trouble you with my trifling affairs, but a sense of duty impells me on the present occasion. In consequence of your kind offer when I shew’d you the drawing of my horizontal windmill, to make an exception in its favour, in the law respecting wooden buildings, I determined in my mind to make an effort to build it, and with the advice of some of my neighbours, drew up a subscription, to raise the sum of one thousand dollars in shares of 50 each, to purchase ground and build a mill to manufacture corn meal in the city. The subscription is nearly filld, at least 17 out of the 20 are taken, and the workmen ready to contract, but I could not be satisfy’d to begin the building, without informing you of it. I saw so little prospect of success when I shewd you the drawing, that, tho I felt the obligation your offer laid me under, I thought it might give you unnecessary trouble, therefore said but little about it, but my business being almost totally suspended, I am glad to find any thing to assist me in the support of a growing family, and the half of the little mill which I am to hold as inventor, will be of some consequence to me in that respect. Doctor Tucker, who is the largest subscriber, advised me to write, that if there was any objection, a notice from you might determine the business: While I am writing I beg leave to draw your attention to another subject, which I hope will meet your approbation; I have found the means of making patent shot by pressure, and in a rapid manner. I tried it on a piece for a bullet of the ounce size, which it made compleatly, and consolidates the metal so compleatly, that it contains the weight of a large duck shot more than an ounce. The shot have been examined by a number of persons, merchants and others, are pronounced verry compleat, and judging by their weight, perfect roundness, and polishd surface, they cannot be excelld. I really wish I had opportunity of sending you samples, as I know your desire to promote home manufactories. I could make bullets in any quantity, for the army and navy, cheaper than they can be cast, and there would be no hollow and whistling ones among them. The following statement, which may be rely’d on as proved, to a certainty, will shew something of the profit attending such an establishment. A Wheel to be turnd by wind, only 3 feet diameter, the circumference of which is
                  
                     
                        
                           
                           Feet.
                           
                        
                        
                           diameter, the circumference of which is
                           9
                           on the axil of the windmill.
                        
                        
                           Having 4 falls to the foot to work the cutters
                           
                                  4
                           
                        
                        
                           The cutters take out in a minute 15 shot 27 of
                           36
                           
                        
                        
                           which weigh an ounce.
                           
                                 15
                           
                           
                        
                        
                           
                           540
                           
                        
                        
                           I could work 8 of the machines or cutters but say
                           
                                   4
                           
                           
                        
                        
                           The model of the windmill, makes from 100
                           2160
                           
                        
                        
                           to 140 revolutions in a minute, but I will say
                           
                                   5
                           
                           when burdend with machinery.
                        
                        
                           
                           10800
                           
                        
                        
                           Minutes
                           
                                      60
                           
                           
                        
                        
                           
                           64.8000
                           
                        
                        
                           Hours in a day
                           
                                        8
                           
                           
                        
                        
                           Shot in an ounce 27/
                           
                              5184000
                           
                           
                        
                        
                           Ounces in a pound—16/
                           
                                192000
                           
                           
                        
                        
                           Product
                           
                                  12000
                           
                           ℔ in 8 hours
                        
                     
                  
                  
                  
                  Shot sells at 13 to 14 & ½ Dollars per hundred, and lead at 9 Dollars. I am offerd 300 ton per year to work up at a third for working beside the applications in the district and from Baltimore. I can make the machinery, and believe I could compleat the establishment for 3000 Dollars, if I can find a friend for that sum, and am confident the institution will repay him in less than a year, but I am far seperated from my friends, and fear I shall not be able to get a name for the bank. My judgment always approved of the embargo, tho I knew it would injure my business, but if it were taken off tomorrow, my affairs would not be mended by the capture of our ships. Therefore as one business is suspended, I am compelld to seek another, and if I can succeed in establishing the shot business to one twentieth the present calculation, it will support my family, and place me in independent circumstances. With my best wishes for your health and happiness, I remain Sir Your huml. Servt.
                  
                     Thos. Bruff 
                     
                  
               